    Case: 1:18-cv-03698 Document #: 115 Filed: 03/26/21 Page 1 of 4 PageID #:660



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

STEPHEN MCKILLIP, SR.,                          )
                                                )
                                                )
        Plaintiff/Counterdefendant,             )       Case No. 18-cv-3698
                                                )
                v.                              )       Judge Sharon Johnson Coleman
                                                )
JASON LAMBERT, et al.,                          )
                                                )
                                                )
        Defendants/Counterplaintiffs.           )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Stephen McKillip, Sr. (“McKillip, Sr.”) brings this action against defendants Jason

Lambert (“Lambert”) and Stephen McKillip, Jr. alleging breach of contract. Lambert filed an

amended answer asserting affirmative defenses and counterclaims for defamation per se (Count I);

defamation per quod (Count II); a violation of the Illinois Uniform Deceptive Trade Practices Act

(“IUDTPA”) (Count III); and declaratory judgment (Count IV). Before the Court is McKillip Sr.’s

motion to dismiss Lambert’s amended counterclaims. For the reasons stated below, the Court

grants in part and denies in part McKillip, Sr.’s motion.

Background

        From 2004 to 2018, Lambert worked for McKillip Industries, Inc. (“McKillip Industries”),

which was owned by McKillip, Sr. Lambert started as the Regional Sales Manager and was

promoted to Vice President of Sales and Marketing and then to Vice President of Production and

Operations. Lambert was later promoted to President of McKillip Industries in 2014, a position he

held until he resigned. Lambert alleges that McKillip Sr. engaged in improper conduct relating to

McKillip Industries around the time that Lambert resigned on May 10, 2018.

        During this time, McKillip Sr. was also trying to sell McKillip Industries to Repacorp, Inc.
    Case: 1:18-cv-03698 Document #: 115 Filed: 03/26/21 Page 2 of 4 PageID #:661



(“Repacorp”). In relation to the potential sale, McKillip Sr. exchanged emails with the President/

CEO and Vice President of Repacorp. In his original defamation counterclaims and his June 2020

amended counterclaims, Lambert alleges that these emails contained numerous false and defamatory

statements regarding Lambert. For example, Lambert asserts that McKillip Sr. stated in a May 12,

2018 email that “Jason cheated me out of” $2 million” and in an email dated May 11, 2018, “Jason

ruined [McKillip Industries] in record time.” (Counterclaim at ¶ 15.) Lambert alleges that on May

18, 2018, McKillip, Sr. sent a correspondence to suppliers/vendors that also included defamatory

statements against him. Further, Lambert states that during a July 13, 2018 conference call,

McKillip, Sr. told the Vice President of Keneal Graphic Solutions, a customer of McKillip

Industries, that Lambert abandoned the company. In the amended counterclaim, Lambert adds

additional May 2018 emails sent to industry professionals, vendors, and suppliers stating that

Lambert was a thief and a liar, among other allegedly defaming statements. Last, Lambert also adds

similar emails from September 2019 and March 2020 in which McKillip, Sr. stated Lambert was a

thief and abandoned McKillip Industries.

Legal Standard

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim tests the sufficiency

of the complaint, not its merits. Skinner v. Switzer, 562 U.S. 521, 529, 131 S.Ct. 1289, 179 L.Ed.2d

233 (2011). When considering dismissal, the Court accepts all well-pleaded factual allegations as true

and draws all reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94, 127

S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per curiam). To survive a motion to dismiss, plaintiff must

“state a claim for relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570,

127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A complaint is facially plausible if it contains “factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).


                                                      2
    Case: 1:18-cv-03698 Document #: 115 Filed: 03/26/21 Page 3 of 4 PageID #:662



Discussion

Defamation Claims

        McKillip, Sr. moves to dismiss Lambert’s new defamation allegations set forth in Counts I

and II of the amended counterclaim as untimely. Under Illinois law, the statute of limitations for a

defamation claim is one year. 735 ILCS 5/13-201. Nonetheless, because Lambert brought many of

the same defamation claims in his original counterclaim, the Court’s inquiry turns to whether the

new allegations relate back under Rule 15(c).

        “Under Illinois law as under federal law, an amendment relates back when it arises out of the

same transaction or occurrence set up in the original pleading.” Cleary v. Philip Morris Inc., 656 F.3d

511, 515 (7th Cir. 2011) (citation omitted); Fed. R. Civ. P. 15(c)(1)(B). “The central inquiry

under Rule 15(c) is whether the original complaint ‘gave the defendant enough notice of the nature

and scope of the plaintiff’s claim that he shouldn’t have been surprised by the amplification of the

allegations of the original complaint in the amended one.’ ” Supreme Auto Transport, LLC v. Arcelor

Mittal USA, Inc., 902 F.3d 735, 741 (7th Cir. 2018) (citation omitted). Even significant changes to

the allegations “can relate back so long as the defendant had fair notice of the substance of the new

allegations from the outset.” Id. Whether to allow amendment under Rule 15 is within the Court’s

discretion. Springman v. AIG Mktg., Inc., 523 F.3d 685, 690 (7th Cir. 2008).

        Lambert’s original defamation allegations focused on the time period of May 2018 when he

resigned from McKillip Industries and the vast majority of Lambert’s new defamation allegations

took place at the same time. They relate to the same occurrence as in the original counterclaim,

namely, Lambert’s resignation from McKillip Industries. Moreover, the original counterclaim put

McKillip, Sr. on notice of the nature and scope of Lambert’s new defamation claims. Indeed,

McKillip, Sr. repeated a lot of his statements throughout the time period, including calling Lambert a

thief and a liar, and that he abandoned McKillip Industries. Therefore, the Court, in its discretion,


                                                    3
    Case: 1:18-cv-03698 Document #: 115 Filed: 03/26/21 Page 4 of 4 PageID #:663



allows these amendments because they relate back to the original counterclaim, and thus denies

McKillip Sr.’s motion as to these statements. As to the emails from September 2019 and March 7,

2020, these statements are too temporally attenuated from the relevant occurrence and time period

to relate back. Therefore, the Court grants McKillip Sr.’s motion in this respect.

IUDTPA Claim

        McKillip, Sr. also moves to dismiss Lambert’s counterclaim seeking monetary damages

under the IUDTPA, Count III, arguing that the IUDTPA does not provide for monetary damages.

Lambert concedes that his IUDTPA claim is insufficient because the IUDTPA does not provide for

monetary damages and instead asks for leave to replead. Because Rule 15(a)(2) directs courts to

freely give leave to amend when justice so requires, the Court dismisses Lambert’s IUDTPA claim

without prejudice and grants Lambert leave to reallege his IUDTPA claim by April 16, 2021.

Declaratory Judgment Claim

        McKillip, Sr. moves to dismiss Count IV on the grounds that declaratory judgment does not

constitute an independent cause of action, but is a form of relief. The Court agrees. See Illinois v.

City of Chicago, 137 F.3d 474, 476–77 (7th Cir. 1998); Elward v. Electrolux Home Prod., Inc., 214 F.

Supp. 3d 701, 708 (N.D. Ill. 2016) (Lee, J.). As such, the Court dismisses Lambert’s declaratory

judgment claim as unnecessary.

Conclusion

        For the foregoing reasons, the Court hereby GRANTS in part and DENIES in part the

Plaintiff’s motion to dismiss Lambert’s amended counterclaim [76].

IT IS SO ORDERED.

Date: 3/26/2021
                                                 Entered: _____________________________
                                                          SHARON JOHNSON COLEMAN
                                                          United States District Judge



                                                    4
